                      Case 3:20-mj-71329-MAG Document 1 Filed 09/17/20 Page 1 of 6
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                                        FILED
                                                                 for the                                                  Sep 17 2020

                                                     Northern District
                                                   __________  DistrictofofCalifornia
                                                                            __________                                  SUSANY. SOONG
                                                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                                                NORTHERN DISTRICT OF CALIFORNIA
                  United States of America                          )                                                    SAN FRANCISCO

                             v.                                     )
                                                                    )      Case No.      3:20-mj-71329 MAG
                         Weizen Frias
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     May 28, 2019                in the county of                Sonoma                       in the
     Northern          District of            California        , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. §§ 2252(a)(4)(B) and                    Possession of Child Pornography
2252(b)(2)
                                                  Maximum penalties:
                                                  -20 years of imprisonment
                                                  -3 years of supervised release
                                                  -$250,000 fine
                                                  -$100 mandatory special assessment


         This criminal complaint is based on these facts:
Please see attached Affidavit of Special Agent Ann Trombetta.




         ✔ Continued on the attached sheet.
         ’

                                                                                               s/
                                                                                               Complainant’s signature
         Approved as to form /s/ Dan Karmel
                                                                                      FBI Special Agent Ann Trombetta
                             AUSA Dan Karmel
                                                                                                Printed name and title

Sworn to before me by telephone.


Date:             09/17/2020
                                                                                                    Judge’s signature

City and state:                         San Francisco, CA                    Hon. Joseph C. Spero, Chief U.S. Magistrate Judge
                                                                                                Printed name and title



        Print                        Save As...                  Attach                                                       Reset
            Case 3:20-mj-71329-MAG Document 1 Filed 09/17/20 Page 2 of 6




 AFFIDAVIT OF SPECIAL AGENT ANN TROMBETTA IN SUPPORT OF CRIMINAL
            COMPLAINT, SUMMONS, AND ARREST WARRANT
       I, Ann Trombetta, being duly sworn, state:

                     INTRODUCTION AND PURPOSE OF AFFIDAVIT

       1.      This affidavit is submitted in support of a criminal complaint, summons, and

arrest warrant charging Weizen Felipe FRIAS with possession of child pornography, in violation

of 18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2).

       2.      I am a Supervisory Special Agent with the Federal Bureau of Investigation

(“FBI”) and have been so employed since January 2010. I am currently assigned to the FBI San

Francisco Field Office, seated in the Santa Rosa Resident Agency, where my responsibilities

include supervising eleven Special Agents and their investigations of crimes against children,

gangs, narcotics trafficking, firearms-related, bank fraud, and healthcare fraud offenses.

       3.      My training included attending a twenty-one week FBI new agent basic training

during which I received instruction on various aspects of federal investigations. In addition to

new agent training, I have received approximately one hundred and twenty hours of training

related to computer and internet crime and approximately one hundred and twenty hours of

training related to crimes against children. I have substantially participated in investigating

crimes relating to sex trafficking, child pornography, kidnappings, gangs, firearms, intellectual

property rights violations, computer intrusions, and internet fraud.

       4.      Prior to joining the FBI, I was admitted to the California State Bar, and worked as

a Deputy District Attorney and Deputy Public Defender.

       5.      The information contained in this affidavit is based on my personal knowledge

and experience as a Special Agent of the FBI, as well as information provided to me by other law

enforcement officers involved in this investigation. I have not included in this affidavit every

fact known to me. I have included only those facts that I believe are necessary to establish

probable cause in support of a criminal complaint, summons, and arrest warrant.




                                                 1
            Case 3:20-mj-71329-MAG Document 1 Filed 09/17/20 Page 3 of 6




                                       APPLICABLE LAW

       6.        Pursuant to Title 18 U.S.C. § 2252(a)(4)(B), it is unlawful for any person to

knowingly possess or access with intent to view one or more books, magazines, periodicals,

films, video tapes, or other matter which contain any visual depiction that has been mailed, or

has been shipped or transported using any means or facility of interstate or foreign commerce or

in or affecting interstate or foreign commerce by any means, including by computer, or that was

produced using materials that have been mailed or shipped or transported in or affecting

interstate commerce by any means, including by computer, if the producing of such visual

depiction involves the use of a minor engaging in sexually explicit conduct, and the visual

depiction is of such conduct. Pursuant to Title 18 U.S.C. § 2252(b)(2), a violation of

§ 2252(a)(4)(B) that involves a visual depiction of a prepubescent minor or a minor who had not

attained 12 years of age is punishable by a fine under Title 18 and imprisonment for not more

than 20 years.

       7.        The elements of the offense are as follows: (1) the defendant knowingly possessed

matters that the defendant knew contained visual depictions of minors engaged in sexually

explicit conduct; (2) the defendant knew each visual depiction contained in the matters was of a

minor engaged in sexually explicit conduct; (3) the defendant knew that production of such

visual depictions involved use of a minor in sexually explicit conduct; and (4) each visual

depiction had been either mailed, shipped, or transported through interstate or foreign commerce,

or produced using material that had been mailed, shipped, or transported in interstate or foreign

commerce by computer or other means.

              STATEMENT OF FACTS ESTABLISHING PROBABLE CAUSE

   A. Identification of S.F.

       8.        On November 21, 2018, the Santa Rosa Police Department (“SRPD”) received a

report of child pornography from an employee at a data recovery company in Brooklyn, New

York. While reviewing data recovered from a Samsung hard drive that had been submitted by a

man referred to herein as S.F., the reporting party had identified folder names and images he

                                                  2
            Case 3:20-mj-71329-MAG Document 1 Filed 09/17/20 Page 4 of 6




believed to be child pornography, including images of children in bikinis, in see-through

clothing, and nude with exposed genitalia.

       9.      In coordination with SRPD, the New York City Police Department (“NYPD”)

recovered the Samsung hard drive, two other hard drives that had been submitted by S.F., a USB

drive onto which data recovered from the Samsung hard drive had been copied, and documents

associated with S.F. NYPD thereafter sent the recovered devices and paperwork to SRPD.

       10.     On December 6, 2018, a Sonoma County Superior Court judge signed a search

warrant authorizing the search of the three hard drives and one USB drive.

       11.     A review of the USB drive revealed a folder with over 40,000 images, some of

which were child pornography.

   B. Search of Residence in Santa Rosa
       12.     The documents retrieved from the data recovery company listed S.F. as having a

home address in Santa Rosa (the “Subject Premises”). A records check confirmed S.F.’s address

to be the Subject Premises. Law enforcement also conducted surveillance of the Subject

Premises and identified a vehicle registered to S.F., as well as a vehicle registered to FRIAS.

       13.     On May 22, 2019, a Sonoma County Superior Court judge signed a search

warrant authorizing the search of the Subject Premises, and seizure of all electronic data

processing and storage devices, cell phones, computers, and computer systems, as well as any

items tending to establish the identity of persons who had dominion and control of the location.

       14.     On May 28, 2019, SRPD officers executed the search warrant at the Subject

Premises. During the search, law enforcement located a running Antec computer in a bedroom

that S.F. had stated belonged to FRIAS. In the room were also several pieces of indicia bearing

the name Weizen Frias. Upon turning on the computer monitor, open file folders containing

child pornography were located. One of the files appeared to be a two to three-year-old female

orally copulating an erect adult male penis. Also seized from this room were a black Eagle Tech

Consus storage device and a silver HP personal media drive.


                                                 3
          Case 3:20-mj-71329-MAG Document 1 Filed 09/17/20 Page 5 of 6




       15.     During the search, S.F. advised law enforcement that FRIAS was currently

working as a preschool teacher at the Head Start Program somewhere in Windsor. Officers left

the Subject Premises and made contact with FRIAS at the Head Start Program, located in

Windsor, California. FRIAS admitted to law enforcement that he possessed and viewed the child

pornography that was located on the Antec computer in his bedroom. He further admitted to

using The Onion Router (“TOR”) to download the child pornography. TOR is commonly used

to view, download, and share child pornography images based on the ability for users to remain

anonymous. He also admitted to using eMule to send and receive child pornography images and

videos. eMule is a free peer-to-peer file sharing application for Microsoft Windows.

   C. FBI Review of Devices Seized from FRIAS’s Bedroom

       16.     On July 11, 2019, I swore out a search warrant in the Northern District of

California in front of Magistrate Judge Thomas Hixson. Pursuant to that search warrant, a

number of the devices seized by SRPD were forensically imaged by the FBI, and I reviewed the

information retrieved from those devices. From the Antec, Eagle Tech, and HP devices seized

from FRIAS’s bedroom, I viewed over 30,000 images and videos containing child sexual abuse

material (also referred to as child pornography).

       17.     Thousands of these images and videos portrayed sadistic or masochistic conduct

or other depictions of violence, or sexual abuse or exploitation of infants or toddlers.

   D. Interstate or Foreign Commerce

       18.     Based on my training and experience, I believe that the electronic equipment

manufactured by Antec, Eagle Tech, and HP utilized by FRIAS to access and store child

pornography was manufactured outside of the state of California and therefore traveled in

interstate or foreign commerce. FRIAS’s use of TOR and eMule also demonstrates that he used

the Internet in order to access the child pornography, and the Internet is an instrumentality and

channel of interstate commerce.

       19.     Based on my training and experience, I believe that the images and videos found

on FRIAS’s electronic devices meet the federal definition of child pornography and that FRIAS

                                                    4
          Case 3:20-mj-71329-MAG Document 1 Filed 09/17/20 Page 6 of 6




is in violation of 18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2).

    REQUEST TO SEAL AFFIDAVIT, CRIMINAL COMPLAINT, SUMMONS, AND
                                     ARREST WARRANT

       20.     Based on my training and experience, disclosure of the existence of this affidavit,

the complaint, the summons, the arrest warrant, and related documents may cause FRIAS to

destroy evidence or conceal on-going criminal activity, jeopardizing the progress of the ongoing

investigation. I therefore request that the Court seal this affidavit, the complaint, the summons,

the arrest warrant, and related documents.

                                         CONCLUSION

       21.     On the basis of my participation in this investigation and the information

summarized above, there is probable cause to believe that on or about May 28, 2019, in the

Northern District of California, FRIAS committed the crime of possession of child pornography,

in violation of 18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2).



       I swear under penalty of perjury that the foregoing statements are true and correct to the

best of my knowledge, information, and belief.

                                              Respectfully submitted,


                                                      s/
                                              ______________________________
                                              ANN A. TROMBETTA
                                              Special Agent
                                              Federal Bureau of Investigation


Sworn to before me over the telephone and signed by me pursuant to Fed. R. Crim. P. 4.1 and
              17th day of September, 2020.
4(d) on this _____


       _________________________________________
       HON. JOSEPH C. SPERO
       Chief United States Magistrate Judge




                                                 5
